Name: 92/311/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 November 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: cooperation policy;  monetary economics;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: 1992-06-17

 Avis juridique important|31992D031192/311/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 November 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 163 , 17/06/1992 P. 0023 - 0024COMMISSION DECISION of 21 May 1992 adjusting the weightings applicable from 1 November 1991 to the remuneration of officials of the European Communities serving in non-member countries (92/311/EEC, Euratom, ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (ECSC, EEC, Euratom) No 3830/91 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (EEC, Euratom, ECSC) No 572/92 (3) laid down the weightings to be applied from 1 July 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4); Whereas some of these weightings should be adjusted with effect from 1 November 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 November 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 21 May 1992. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 361, 31. 12. 1991, p. 1. (3) OJ No L 62, 7. 3. 1992, p. 3. (4) See page 21 of this Official Journal. ANNEX Country of employment Weightings applicable with effect from 1 November 1991 Costa Rica 49,0500000 Gabon 178,6200000 India 38,0600000 Madagascar 66,5400000 Peru 127,9500000 Poland 64,7500000 Rwanda 103,2500000 Seychelles 118,4900000 Sierra Leone 64,9700000 Somalia 56,8500000 Sudan 357,8200000 Tanzania 58,4500000 Uruguay 86,2400000 Venezuela 44,1600000 Western Samoa 67,9000000 Yugoslavia 90,0000000 Zaire 39,9100000